Territory of Michigan, to wit
The United States to John Anderson & George McDougall
We command you and firmly enjoin you and each of you that laying all other matters a Side and notwithstanding any excuse you be in your proper persons before the Judges of our Supreme Court now sitting to testify all & Singular what you know in a certain cause now depending and undetermined in our Said Court before our Judges at Detroit between Ethan Baldwin plaintiff and Alexr Ewings Junr defendant in a plea of tresps on the Case on the part of the plaintiff and this you are not to Omit upon the penalty upon each of you of five hundred dollars.
Witness August B. Woodward—Chief Judge of our Said Court at Detroit the twenty fourth day of September one thousand eight hundred and Seven Peter Audrain elk